Citation Nr: 0819352	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  02-20 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for residuals of left ankle 
sprain. 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


D. Schechter, Counsel



INTRODUCTION

The veteran had active service from August 1974 to August 
1976.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied a request to reopen the claim for service 
connection for left ankle sprain residuals.  In September 
2003, the veteran testified before a Veterans Law Judge (VLJ) 
at a Travel Board hearing at the RO.  In February 2004, the 
Board issued a decision which reopened the claim for service 
connection for left ankle sprain residuals, and then remanded 
the issue of service connection for additional evidentiary 
development.

In September 2007, the Board informed the veteran that the 
VLJ before whom he had testified at the hearing in September 
2003 is no longer with the Board, and that he had the right 
to request another hearing.  In September 2007, he responded 
that he did not want an additional hearing.

The case returned to the Board, and in November 2007 the 
Board issued a decision denying the claim.  However, by an 
Order in March 2008, the United States Court of Appeals for 
Veterans Claims (Court) granted a February 2008 Joint Motion 
for Remand, thereby vacating the Board's November 2007 
decision, and remanding the case to the Board for further 
consideration pursuant to that Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran was afforded a VA examination in July 2004 which 
erroneously addressed etiology of a left knee disorder rather 
than a left ankle disorder, but nonetheless noted the 
veteran's report of "pain and swelling" of the left ankle, 
and did provide an observation that the veteran 
"occasionally favored the left ankle, with some limping."  
The March 2008 Joint Motion found fault with the Board's 
November 2007 decision for failing to address these findings 
within the July 2004 VA examination report.  

The Joint Motion did not address the April 2007 VA 
examination of the veteran's left ankle.  That examiner did 
provide an etiology opinion as to the veteran's current left 
ankle disorder, finding that it was not at least as likely as 
not related to the veteran's in-service left ankle sprain.  
However, as the veteran has noted in subsequent statements 
received in 2008, that examiner based his opinion in 
significant part on the erroneous supposition that the record 
informed that the veteran "did not have difficulty [with his 
left ankle] until approximately ten years after discharge."  
As the veteran accurately points out, he submitted a claim 
for service connection for a left ankle disorder in August 
1978, and then reported his injury to his left ankle in 
service, and stated, "I'm still being bothered by my 
ankle . . . ." 

It is true that the veteran was denied service connection for 
a left ankle disorder by an October 1978 RO decision, based 
upon his failure to reply to an August 1978 letter request 
that information and evidence be submitted to support the 
claim, or the claim would be denied.  However, it also 
remains true that the veteran provided a statement in August 
1978 informing that he was being bothered by his left ankle, 
as a condition ongoing from service two years earlier.  Thus, 
the VA examiner's conclusion appears to have been erroneous, 
and a medical opinion based on an inaccurate factual premise 
is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  Accordingly, the Board cannot rely on the April 2007 
VA examiner's opinion as to etiology of the veteran's claimed 
left ankle disorder.  

The Board in February 2004 remanded the reopened claim for 
service connection for a left ankle disorder, for a VA 
examination to address etiology of that claimed disorder.  
The July 2004 VA examination report was inadequate because it 
addressed etiology of the left knee instead of the left ankle 
(based, unfortunately, upon erroneous remand instructions by 
the Board in February 2004).  However, despite the erroneous 
nature of those remand instructions, the intent of the Board 
at that time was clearly to obtain a VA examination with an 
opinion as to etiology of any current left ankle disorder, 
and hence that remand intent was not fulfilled, regardless of 
the mistaken nature of the wording of the remand 
instructions.  Those remand instructions remain unfulfilled 
because the April 2007 VA examiner's etiology opinion is 
rendered non-probative by its reliance on an inaccurate 
factual premise.  Accordingly, the Board must again remand 
the case, to fulfill the clear intent of the remand 
instructions of February 2004.  Where the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  For the remanded claim, the RO should 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations, to 
include advising the veteran of the 
evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and 
subsequent judicial authority, see Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  
The VCAA letter should address the 
remanded claim with specificity.  Goodwin 
v. Peake, No. 05-876 (U.S. Vet. App. May 
19, 2008).  

2.  The RO should also request that the veteran 
identify the names, addresses, and approximate 
dates of treatment for all health care 
providers, VA and private, who may possess 
additional records pertinent to his claim that 
have not previously been identified by the 
veteran.  With any necessary authorization from 
the veteran, the RO should attempt to obtain 
and associate with the claims file any medical 
records identified by the veteran that have not 
yet been obtained.  If the RO is unsuccessful 
in obtaining any medical records identified by 
the veteran, it should inform him and his 
representative of this and ask them to provide 
a copy of additional medical records they may 
have obtained on their own that have not been 
previously submitted.
3.  After the above-requested development is 
completed, the RO should afford the veteran a 
VA orthopedic examination by a physician with 
appropriate expertise to determine the current 
nature and etiology of any current left ankle 
disorder.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary studies, tests, and evaluations 
should be performed and the results noted in 
the examination report.  The examiner should 
answer the following:

a.  For each (if any) left ankle 
disorder found, based upon examination 
findings, appropriate tests and studies, 
historical records, and medical 
principles, the examiner should provide 
an opinion, with full clinical 
rationale, as to whether it is at least 
as likely as not (i.e., to at least a 
50-50 degree of probability) that the 
disorder developed in service, including 
as related to an in-service left ankle 
sprain, or is otherwise causally related 
to service.  The likelihood of 
intercurrent causes should be 
considered, though the examiner should 
note that such causes need not preclude 
a finding of partial causation in or due 
to service.  

b.  In rendering this opinion, the 
examiner should note that the April 2007 
VA examination was found to be 
inadequate because that examiner based 
his conclusions on the erroneous 
supposition that the veteran had not had 
any difficulty with his left ankle until 
approximately ten years post service, 
whereas the claims folder then contained 
the veteran's prior claim, submitted 
approximately two years after service, 
in which he complained of current, 
ongoing difficulties with his left ankle 
stemming from service.  The examiner is 
thus advised to consider this history in 
any opinions provided.  

c.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

d.  Any opinion provided should include 
discussion of specific evidence of 
record.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusions of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence.  
If some questions cannot be answered 
without resorting to pure speculation, 
this should be stated.

4.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the remanded claim de novo.  If 
the benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and afforded 
the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

